Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim to recover for additional salary as inspector of lodging houses for the State of Illinois under the Department of Public Health of the State of Illinois. The claimant complains that he received only $1,800.00 per year and that his additional compensation should come under an act of the legislature, effective July 1, 1925. The Attorney General comes and offers a copy of a report of the Director of the Department of Public Health, which appears to fix this claimant’s salary at $150.00 per month, and this court cannot gather from said report any other construction. There is nothing in this record to indicate any demand or why there was not any. change made, or if there was a misunderstanding between claimant and the Department of Public Health. This court does not feel that it is called upon to settle differences of opinion between departments and its employees, at least not until there would be some effort shown to get together, or a showing made that there was lack of funds in this department. It is the opinion of this court from the records before it, that there is not a reasonable basis to make an allowance Therefore this claim is disallowed.